


Exhibit 10.14


OPTION AWARD AGREEMENT


THIS OPTION AWARD AGREEMENT (“Agreement”) is made as of ______________ (the
“Grant Date”) by and between Orbitz Worldwide, Inc., a Delaware corporation
(“Orbitz”), and the employee whose name is set forth on the signature page
hereto (“Employee”).
RECITALS
Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “Plan”), a copy of which is attached
hereto as Exhibit A.
In connection with Employee's employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
Option (as defined below) to Employee.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1
DEFINITIONS
1.1    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
“Agreement” has the meaning specified in the Preamble.
“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).
“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Employee, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Employee's failure substantially to perform Employee's duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from the Company by
Employee of such failure; provided that it is understood that this clause (A)
shall not apply if the Company terminates Employee's employment because of
dissatisfaction with actions taken by Employee in the good faith performance of
Employee's duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty in the performance of Employee's duties to the Company,
(C) an act or acts on Employee's part constituting (x) a felony under the laws
of the United States or any state thereof or (y) a crime involving moral
turpitude, (D) Employee's willful malfeasance or willful misconduct in
connection with Employee's duties or any act or omission which is materially
injurious to the financial condition or business reputation of the Company, or
(E) Employee's breach of the provisions of any agreed-upon non-compete,
non-solicitation or confidentiality provisions agreed to with the Company,
including pursuant to this Agreement and pursuant to any employment agreement.
“Company” has the meaning specified in the Recitals.
“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Employee's duties under Employee's employment. Any question as to the
existence of the Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Employee and the Company. If Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Employee that
incorporates the definition of “Disability”.
“Employee” has the meaning specified in the Preamble.

1

--------------------------------------------------------------------------------




“Grant Date” has the meaning specified in the Preamble.
“Orbitz” has the meaning specified in the Preamble.
“Plan” has the meaning specified in the Recitals.
“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2
GRANT OF OPTION
2.1.    Grant of Option. Subject to the terms and conditions hereof, Orbitz
hereby grants to Employee, as of the Grant Date, a nonqualified stock option
(the “Option”) to purchase up to the number of Shares specified on the signature
page hereto. The Shares shall be purchasable from time to time during the term
of the Option specified in Section 3.1 at an exercise price (the “Exercise
Price”) specified on the signature page hereto.
SECTION 3
TERM OF OPTION AND CONDITIONS OF EXERCISE
3.1.Term. Unless the Option is earlier terminated pursuant to this Agreement or
the Plan, the term of the Option shall commence on the Grant Date and terminate
upon the seventh anniversary of the Grant Date.
3.2.Vesting Schedule.
(a)Subject to the provisions of this Agreement and the Plan and Employee's
continued employment with the Company on the applicable vesting dates, 25% of
the Option (rounded up to the next whole share) shall become vested and
exercisable on the 1st anniversary of the Grant Date, an additional 25% of the
Option (rounded up to the next whole share) shall become vested and exercisable
on each of the 2nd and 3rd anniversaries of the Grant Date and the balance of
the Option shall become vested and exercisable on the 4th anniversary of the
Grant Date.
(b)The Board may determine at any time before the Option terminates that the
Option or any portion thereof shall become vested and exercisable at any time.
3.3.Termination of Employment. If Employee's employment with the Company
terminates for any reason, that portion of the Option that is not or does not
become then exercisable shall immediately terminate and that portion of the
Option that is or becomes exercisable at the time of Employee's termination of
employment shall terminate one (1) year from the date of termination, provided
that if the termination of employment occurs on or following a Change in
Control, that portion of the Option that is or becomes exercisable at the time
of Employee's termination of employment shall terminate three (3) years from the
date of termination.
3.4.Limited Transferability. The Option shall be neither transferable nor
assignable by Employee other than by will or the laws of inheritance following
Employee's death and may be exercised, during Employee's lifetime, only by
Employee; provided, however, that Employee may designate one or more persons as
the beneficiary or beneficiaries of the Option, in which case the Option shall,
in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon Employee's death while holding the Option.
Such beneficiary or beneficiaries shall take the transferred Option subject to
all the terms and conditions of this Agreement, including (without limitation)
the limited time period during which the Option may, pursuant to Section 3.3, be
exercised following Employee's death.
3.5.Exercise. The Option may be exercised by delivering a written notice to
Orbitz or its designated agent, specifying the portion of the Option to be
exercised and accompanied by payment therefor. The Exercise Price for any Shares
purchased pursuant to the exercise of the Option and the applicable withholding
taxes due thereon shall be paid in full upon such exercise in cash, by wire
transfer or certified check or by such other method as may be approved by the
Board. In no event may the Option be exercised for any fractional Shares.
3.6.Forfeiture. Notwithstanding anything herein to the contrary, if the Board
determines in good faith that Employee has (i) willfully engaged in misconduct
that is materially and demonstrably injurious to the Company; (ii) willfully and
knowingly participated in the preparation or release of false or materially
misleading financial statements relating to the Company's operations

2

--------------------------------------------------------------------------------




and financial condition; (iii) committed a willful act of fraud, embezzlement or
misappropriation of any money or properties of the Company or breach of
fiduciary duty against the Company that has a material adverse effect on the
Company; or (iv) breached any noncompetition or confidentiality covenants for
the benefit of the Company applicable to Employee (including, without
limitation, the covenants set forth in Section 4 below) during Employee's
employment or following termination of Employee's employment, then:
(a) any portion of the Option then held by Employee shall be automatically
forfeited,
(b)any Shares acquired pursuant to any exercise of the Option within five (5)
years prior to the date of Board determination of (i), (ii), or (iii) above or
within three (3) years prior to the date of Board determination of (iv) above
and then held by Employee shall be subject to repurchase by Orbitz at the lower
of (x) the fair market value (as determined by the Board in good faith) of such
Shares as of the time of repurchase and (y) the Exercise Price paid for such
Shares upon exercise of the Option, and
(c)in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to any exercise of the Option within five (5) years prior to the date
of Board determination of (i), (ii), or (iii) above or within three (3) years
prior to the date of Board determination of (iv) above, Employee shall pay to
Orbitz the greater of (x) any proceeds received from such sale or other
disposition, less the Exercise Price paid for the applicable Shares and (y) the
fair market value (as determined by the Board in good faith) of such Shares as
of the date of such Board determination.
SECTION 4
RESTRICTIVE COVENANTS
4.1.Restrictive Covenants.
(a)Covenant Not to Compete.
(i)Employee will perform services and receive access to Confidential Information
which have a unique value to the Company and which, if used in competition with
the Company, could cause serious and irreparable harm to the Company. Employee
will also develop goodwill for the Company through personal contact with
customers, suppliers, strategic partners or others who have business
relationships with the Company. This goodwill, which is a proprietary asset of
the Company, will follow Employee for a period of twelve (12) months following
termination for any reason. During Employee's employment with the Company and
for twelve (12) months thereafter, Employee will not, without prior written
permission of the Company, directly or indirectly (i) engage in, be employed by,
act as an agent for, or consult with or otherwise perform services for a
Competitor (as defined below); or (ii) own any equity interest in, manage or
participate in the management (as an officer, director, partner, member or
otherwise) of, or be connected in any other manner with, a Competitor (except
that this shall not restrict ownership of less than five percent (5%) of the
equity interests of any publicly held entity).
(ii)As used in this Agreement, “Competitor” means any individual or entity that
is directly or indirectly engaged, or is preparing to engage, in any development
or sale of products, projects or services (including actual or demonstrably
anticipated research or development) comparable to those on which Employee
worked during Employee's last twelve (12) months of employment with the Company
or about which Employee learned Trade Secrets and/or Confidential Information at
any time during Employee's employment with the Company.
(iii)As used in this Agreement, “Confidential Information” shall mean any and
all confidential, proprietary and/or non-public information, in any form, of or
regarding the Company or which the Company compiled or collected as part of its
business or business development and which has or may have economic value from
not being generally known to others. Confidential Information specifically
includes, but is not limited to: (i) current methods of operation and processes;
(ii) information regarding the nature and type of services rendered and/or
products or processes sold by the Company; (iii) information regarding the
Company's present and/or prospective suppliers, products, services, processes
and systems; (iv) proprietary technology tools used in pricing development,
sales, operations and servicing customers and suppliers; (v) names of and
information regarding the Company's current, prospective or former suppliers and
customers; (vi) information regarding the Company's relationships with its
customers, suppliers and prospects, and sales reports and other business records
with respect to such customers, suppliers and prospects; (vii) pricing policies
and strategies, including strategic profitability requirements in offering
competitively priced products and services, pricing algorithms, specific
pricing, quotations policies, quotations and bids; (viii) particular customer,
supplier and/or prospect information, or methods of analyzing said information
(whether or not publicly available to the extent it was specifically obtained
through the Company's business efforts) developed or compiled by the Company
including contact names and details, data regarding customer, supplier and/or
prospect preferences and needs, and specific strategies for soliciting

3

--------------------------------------------------------------------------------




and/or maintaining any such customer, supplier and/or prospect including
recommendations and strategies; (ix) Company personnel data and related
information except for information relating solely to the Employee; (x)
information received by the Company by third-parties in confidence; (xi)
marketing plans, business plans, strategies, financial data, and projections of
the Company; and (xii) presentations, including any information communicated by
and any material used to create the presentation. Confidential Information shall
not include any information the Employee can prove: (a) was known or
independently developed by Employee prior to the time of receipt, so long as
such information was not acquired from or during employment with the Company;
(b) is or becomes publicly known or becomes part of the public domain through no
direct or indirect act, fault or omission of Employee; or (c) was received by
Employee from a third-party having the legal right to transmit the same without
restriction as to use and disclosure, and such receipt was not in connection
with any business relationship or prospective business relationship with the
Company. The parties acknowledge and understand that Confidential Information of
the Company includes matters that Employee conceived or developed during
Employee's employment with the Company as well as matters Employee learned from
other employees of the Company.
(iv)As used in this Agreement, “Trade Secrets” shall mean all information not
generally known about the business of the Company which is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy or
confidentiality and from which the Company derives economic value from the fact
that the information is not generally known to other persons who can obtain
economic value from its disclosure or use, and shall include any and all
Confidential Information (as defined below) which may be protected as a trade
secret under any and all applicable law, even if not specifically designated as
such. Trade Secrets may include, but are not limited to, technical or
non-technical data, compilations, programs and methods, algorithms, techniques,
drawings, processes, financial data, lists of actual, prospective and/or
potential suppliers and customers, and plans, methods and procedures relating to
current, prospective and/or potential products and services. The parties
acknowledge and understand that Trade Secrets of the Company include matters
that Employee conceived or developed during Employee's employment with the
Company as well as matters Employee learned from other employees of the Company.
(v)Employee acknowledges that, due to the nature of the business of the Company,
there is no geographical limitation on the restrictions in this Section.
Employee agrees that these restrictions (including but not limited to the scope
of the restricted activities and the duration and lack of geographic scope of
the restrictions) and the time restrictions in Section 4.1 are fair and
reasonably necessary for the protection of the goodwill and other protectable
interests of the Company. If a court of competent jurisdiction should decline to
enforce any of these restrictions, the Company and Employee agree that the
restrictions shall be deemed to be reformed to restrict Employee's ability to
compete with the Company to the maximum extent, in time, scope of activities,
and geography, that the court shall find enforceable.
(b)Non-solicitation and Non-service of Company Customers.
(i)During Employee's employment with the Company, and for a period of 12 months
immediately following the termination of Employee's employment with the Company,
for any reason, with or without Cause, Employee will not, directly or
indirectly, for Employee or for any third-party, solicit, call upon, contract
with, sell to, or service any Company Customers or Suppliers (as each such term
is hereafter defined), nor will Employee supervise, assist or aid any other
person or business in soliciting, calling upon, contracting with, selling to or
servicing any Company Customers or Suppliers.
(ii)For purposes of this Section, “Customer” shall mean:
(A)each and every customer of the Company that has conducted business with the
Company at any time within the 12-month period immediately preceding the date of
termination of Employee's employment with the Company, and (a) about whom
Employee gained Confidential Information and/or Trade Secrets during Employee's
employment with the Company; or (b) with whom Employee had personal contact
during the last 12 months (or the entirety of Employee's employment with the
Company, if less than 12 months) immediately preceding the date of termination
of Employee's employment with the Company; and
(B)each and every person or entity that was a prospective customer of the
Company and to whom Employee submitted a proposal, assisted or participated in
any way in the submission of any such proposal, or otherwise solicited or
assisted in the solicitation of the business of such entity on behalf of the
Company, at any time within the 12-month period immediately preceding the date
of termination of Employee's employment with the Company.
(iii)For purposes of this Section, “Supplier” shall mean:
(A)each and every supplier of the Company that has conducted business with the
Company at any time within the 12-month period immediately preceding the date of
termination of Employee's employment with the Company, and (a) about whom
Employee gained Confidential Information and/or Trade Secrets during Employee's
employment

4

--------------------------------------------------------------------------------




with the Company; or (b) with whom Employee had personal contact during the last
12 months (or the entirety of Employee's employment with the Company, if less
than 12 months) immediately preceding the date of termination of Employee's
employment with the Company; and
(B)each and every entity that was a prospective supplier of the Company and to
whom Employee submitted a proposal, assisted or participated in any way in the
submission of any such proposal, or otherwise solicited or assisted in the
solicitation of the business of such entity on behalf of the Company, at any
time within the 12-month period immediately preceding the date of termination of
Employee's employment with the Company.
(c)Non-solicitation of Company Employees, Contractors and Vendors. Employee
agrees that, during the period of Employee's employment with the Company and for
a period of 12 months thereafter, Employee will not, directly or indirectly, for
Employee or for any third-party, solicit, employ or seek to employ any person
who is then employed by the Company or who had been an employee of the Company
within the 6-month period immediately preceding the termination of Employee's
employment. Employee agrees that, during the period of Employee's employment
with the Company and for a period of 12 months thereafter, Employee will not
induce, influence or attempt to induce or influence, directly or indirectly, any
Company employee, independent contractor, vendor or agent to terminate or change
his or her employment, relationship, or association with the Company, including
without limitation to work for Employee or for any other person or entity.
(d)Tolling of Restrictive Period. If Employee fails to comply with any of the
provisions in this Section 4.1, the time period for that restriction will be
extended by one day for each day Employee is found to have violated it, without
limiting any other remedy.
4.2.Specific Performance. Employee acknowledges and agrees that Orbitz's
remedies at law for a breach or threatened breach of any of the provisions of
this Section 4 would be inadequate and Orbitz would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Orbitz, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 4.
4.3.Survival. The provisions of this Section 4 shall survive the termination of
Employee's employment with the Company for any reason.
SECTION 5
MISCELLANEOUS
5.1.Tax Issues and Withholding. Employee acknowledges that he or she is relying
solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for any tax liability that may
arise as a result of the transactions contemplated by this Agreement. Orbitz's
obligations under this Agreement shall be subject to all applicable tax and
other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee.
5.2.Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time Employee is a “specified employee” as defined in
Section 409A of the Internal Revenue Code (“Section 409A”) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under Section
409A, then Orbitz will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee's termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Employee hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by Orbitz, that
does not cause such an accelerated or additional tax. Orbitz shall consult

5

--------------------------------------------------------------------------------




with Employee in good faith regarding the implementation of the provisions of
this Section 5.2; provided that neither the Company nor any of its employees or
representatives shall have any liability to Employee with respect thereto.
5.3.Employment of Employee. Nothing in this Agreement confers upon Employee the
right to continue in the employ of the Company, entitles Employee to any right
or benefit not set forth in this Agreement or interferes with or limits in any
way the right of the Company to terminate Employee's employment.
5.4.Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to the Shares
subject to the Option until Employee shall have exercised the Option, paid the
Exercise Price and become a holder of record of the Shares acquired upon
exercise of the Option.
5.5.Equitable Adjustments. The Option shall be subject to adjustment as provided
in Section 5 of the Plan.
5.6.Calculation of Benefits. Neither the Option nor any Shares acquired upon
exercise of the Option shall be deemed compensation or taken into account for
purposes of determining benefits or contributions under any retirement or other
qualified or nonqualified plans of the Company or any employment/severance or
change in control agreement to which Employee is a party and shall not affect
any benefits, or contributions to benefits, under any other benefit plan of any
kind or any applicable law or regulation now or subsequently in effect under
which the availability or amount of benefits or contributions is related to
level of compensation. It is specifically agreed by the parties that any
benefits that Employee may receive or derive from this Agreement will not be
considered as salary for calculating any severance payment that may be payable
to Employee in the event of a termination of his or her employment.
5.7.Remedies.
(a)The rights and remedies provided by this Agreement are cumulative and the use
of any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. These rights and remedies are given in addition
to any other rights the parties may have at law or in equity.
(b)Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.
5.8.Waivers and Amendments. The respective rights and obligations of Orbitz and
Employee under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely) by such respective party. This Agreement may be
amended only with the written consent of a duly authorized representative of
Orbitz and Employee.
5.9.Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois. Any controversy
or claim relating to this Agreement, any breach thereof, and any claims Employee
may have against Orbitz or any officer, director or employee of Orbitz, will be
settled solely and finally by arbitration in Chicago, Illinois in accordance
with the rules of the Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”)
then in effect in the State of Illinois, and judgment upon such award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof,
provided that this Section 5.9 shall not be construed to eliminate or reduce any
right Orbitz or Employee may otherwise have to obtain a temporary restraining
order or a preliminary or permanent injunction to enforce any of the covenants
contained in this Agreement before the matter can be heard in arbitration.
5.10.Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.
5.11.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
5.12.Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section 5.12), reputable
commercial overnight delivery service (including Federal Express and U.S. Postal
Service overnight delivery service) or, deposited with the U.S. Postal Service
and mailed first class, registered or certified mail, postage prepaid, as set
forth below:

6

--------------------------------------------------------------------------------




If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856


If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company's records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.
5.13.No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.
5.14.Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated
herein by reference and made a part hereof, and the Option and this Agreement
are subject to all terms and conditions of the Plan. In the event of any
inconsistency between the Plan and this Agreement, the provisions of the Plan
shall govern. By signing this Agreement, Employee acknowledges having received
and read a copy of the Plan.
5.15.Consent. In the course of Employee's employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee's employment with the Company, such as information about Employee's
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee's employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory obligations.
Due to the global nature of the Company's business and the need to centralize
the Company's information and technology storage systems, the Company may
transfer, use or store Employee's Personal Information in a country or continent
outside the country where Employee works or lives, and may also transfer
Employee's Personal Information to its other group companies, to its insurers
and service providers as necessary or appropriate, and to any party that it
merges with or which purchases all or a substantial portion of its assets,
shares, or business (any of which may also be located outside the country or
continent where Employee works or lives). The Company may also disclose
Employee's Personal Information when it is legally required to do so or to
governmental, fiscal or regulatory authorities (for example, to tax authorities
in order to calculate Employee's appropriate taxation, compensation or salary
payments). The Company may disclose Personal Information as noted above,
including to any of the third parties and for any of the reasons listed above,
without further notice to Employee. By signing below, Employee consents to the
Company collecting, retaining, disclosing and using Personal Information as
outlined above, and to transfer such information internationally and/or to third
parties for these purposes.
5.16.Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
(a)In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(b)The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(c)The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

7

--------------------------------------------------------------------------------




(d)This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.
(e)Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.







8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.


ORBITZ WORLDWIDE, INC.




By: ________________________
Name:
Title:








EMPLOYEE:


______________________________


Name: ________________________


Type of Option: Nonqualified Stock Option




Number of Shares: _______________


Exercise Price: $ _______ per Share





9

--------------------------------------------------------------------------------




Exhibit A - 2007 Equity and Incentive Plan
(Distributed Separately)



10